UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [ ] Merger [X] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company(Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Dreyfus Institutional Money Market Fund 3. Securities and Exchange Commission File No.: 811-3025 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [] Initial Application [X] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): c/o
